PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Farritor et al.
Application No. 14/334,383
Filed: 17 Jul 2014
For: Robotic Surgical Devices, Systems and Related Methods

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 12, 2021 to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed September 29, 2020. The issue fee was timely paid on December 28, 2020.  Accordingly, the application became abandoned on December 29, 2020. A Notice of Abandonment was mailed January 1, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Substitute Statement for one (1) joint inventor and an Oath or Declaration for the remaining five (5) joint inventors, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814. Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions